department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ telephone number --------------------- refer reply to cc tege eb ec plr-113946-08 date date internal_revenue_service number release date index number ---------------------------- ------------------------------ ---------- ---------------------------- in re ---------------------------- ------------------------------ ---------- ---------------------------- legend date -------------------------- date ----------------------- date ----------------------- date ----------------------- date -------------------------- date ----------------------- dear ---------------- this letter is in response to a letter dated date submitted by your authorized representative requesting consent to correct three elections you made pursuant to sec_83 of the internal_revenue_code code the facts as represented are as follows on date you received interests as a limited_partner in three limited_partnerships as consideration for performance of services you were required to submit payment for these interests to the partnerships by date the partnerships funded your interests in advance and charged a fee for the advance funding on date the partnerships provided instructions to you to make elections pursuant to sec_83 specifically the partnerships instructed you to report the fee as the amount_paid for each partnership_interest you followed these instructions when executing three separate elections pursuant to sec_83 for each partnership_interest on date you timely filed the elections with the internal_revenue_service plr-113946-08 on date you submitted payment for the partnership interests and provided copies of the elections to the partnerships on date the partnerships contacted you to inform you that you understated the amount_paid for each partnership_interest sec_83 of the code provides that if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom such services are performed the fair_market_value of the property less the amount_paid for the property shall be included in the gross_income of the recipient in the first taxable_year in which the recipient's interest in the property is not subject_to a substantial_risk_of_forfeiture under sec_83 any person who performs services with respect to which property is transferred may elect to include in his or her gross_income for the taxable_year in which the property is transferred the excess of the fair_market_value of the property over the amount_paid an election under sec_83 must be filed with the internal_revenue_service not later than days after the date the property is transferred sec_83 of the code and sec_1_83-2 of the income_tax regulations provide that an election under sec_83 may not be revoked without the consent of the commissioner of internal revenue the regulations also provide that such consent will only be granted where the person filing the election is under a mistake of fact as to the underlying transaction and must be requested within days of the date on which the mistake of fact first became known to the person who made the election in any event neither a mistake as to the value or decline in the value of the property for which an election was made nor the failure of anyone to perform an act that was contemplated at the time of transfer of the property constitute a mistake of fact for this purpose based solely on the representations provided and the information and documents submitted we conclude that the proposed changes to your elections pursuant to sec_83 with respect to the partnership interests are not revocations of your elections within the meaning of sec_83 of the code but rather corrections to your original elections to reflect the appropriate amounts paid for the partnership interests except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code specifically no opinion is expressed concerning other tax consequences of sec_83 and its applicability to the transaction described above this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant plr-113946-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely kenneth m griffin senior technician reviewer executive compensation branch office of division counsel associate chief_counsel tax exempt government entities
